277 F.2d 8
Daniel Edmond CZAJKOWSKI, Appellant,v.UNITED STATES of America, Appellee.
No. 17895.
United States Court of Appeals Fifth Circuit.
March 29, 1960.

Charles A. Bellows, Jason Ernest Bellows, Chicago, Ill., for appellant. Sherman C. Magidson, Chicago, Ill., of counsel.
W. L. Longshore, U. S. Atty., Birmingham, Ala., M. L. Tanner, Birmingham, Ala., John P. Maxwell, Asst. U. S. Attys., for appellee.
Before CAMERON, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of interstate transportation of a stolen motor vehicle in violation of 18 U.S.C.A. § 2312. He has appealed from his conviction and presents the single question as to the sufficiency of the evidence to sustain the conviction. The evidence was sufficient and the judgment of the district court is


2
Affirmed.